DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending.  They comprising of 2 groups:
1) method1: 1-12, 18-19, and   
2) method2: 13-17 and 20.  
All appear to have similar scope and will be rejected together.
As of March 24, 2021, independent method claim 1 is as followed:
1. (Original) A method of administering a parametric instrument, the method comprising:
(a) defining a mishap for coverage by the parametric instrument, the mishap being identifiable and verifiable after occurrence;
(b) determining when a trigger condition has taken place for which the mishap is applicable and confirming activation of the parametric instrument, the determining step being practiced by measuring a triggered operating parameter and identifying and confirming the trigger condition when the triggered operating parameter satisfies predetermined trigger criteria;
(c) after determining the trigger condition and confirming the activation of the parametric instrument, processing a corresponding benefit,
wherein the mishap is associated with business interruption of a company, and wherein the trigger condition is defined as a predefined percentage drop in economic activity.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:	
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1, as exemplary, recites the abstract idea of administering a warranty coverage of a service (technology) to minimize risk by defining a mishap/loss of business covered by a warranty, analyzing operating condition of service to determine the triggering of the mishap/loss condition using a predictive model and outputting a result, a determination whether or not a warranty coverage is activated or not based on a drop in business activity, and activating the warranty benefit if it’s appropriate.  
These recited limitations fall within the “Certain Methods of Organizing Human activities” grouping of abstract ideas as it relates to commercial business evaluations of business plan (evaluation of warranty plan).  Accordingly, the claim recites an abstract idea.
(2A) The judicial exception is not integrated into a practical applications because in particular, the claims recites (1) generating warranty plan analysis to minimize risk based on the occurrence of a triggering condition such as loss of business activity below a predefined level.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because As discussed above, the additional element of analyzing current business activities to determine whether it triggers a condition for mishap/loss of business revenue due to loss and business activities below a predefined level thus triggers a warranty coverage to compensate for the business loss to minimize risk to no more than mere instructions to apply the exception using a generic computer component.  For the same reason these elements are not sufficient to provide an inventive concept.  The additional element of defining a mishap/loss and activating the payment were considered insignificant extra-solution activity in Step 2A, prong 2.  Re-evaluating here in step 2B, this is also determined to well-understood, routine, conventional activity in the field.  The Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicate that mere receipt or transmission of data over a network, sorting data, analyzing data, and generating additional data (work order) is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept in the claim, and thus the claim is not patent eligible]      
As for dependent claims 2-4 (part of 1 above), which deal with the mishap/loss analysis, these claims recite limitations that further define the same abstract idea noted in claim 1.  In addition, they recite the types of geographic features of the analysis.  Even in combination, these additional elements do not (2B) amount to significantly more than the abstract idea itself.  Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 5-6 (part of 1 above), which deal with the mishap/loss analysis, these claims recite limitations that further define the same abstract idea noted in claim 1.  In addition, they recite the types of percent of loss and fee structure of the analysis.  Even in combination, these additional elements do not (2B) amount to significantly more than the abstract idea itself.  Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 7-10 (part of 1 above), which deal with the mishap/loss analysis, these claims recite limitations that further define the same abstract idea noted in claim 1.  In addition, they recite the features of the trigger conditions and scanning features of the analysis.  Even in combination, these additional elements do not (2B) amount to significantly more than the abstract idea itself.  Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 11-12 (part of 1 above), which deal with the warranty analysis, these claims recite limitations that further define the same abstract idea noted in claim 1.  In addition, they recite the features of the pay out of the analysis.  Even in combination, these additional elements do not (2B) amount to significantly more than the abstract idea itself.  Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 18-19 (part of 1 above), which deal with the warranty analysis, these claims recite limitations that further define the same abstract idea noted in claim 1.  In addition, they recite the features of the trigger operating conditions of the analysis.  Even in combination, these additional elements do not (2B) amount to significantly more than the abstract idea itself.  Therefore, they are considered patent ineligible for the reasons given above.
Therefore, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)).
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103:
(a) combining prior art elements according to known methods to yieldpredictable results; 
(b) simple substitution of one known element for another to obtainpredictable results;
(c) Use of known technique to improve similar devices (methods, orproducts) in the same way;
(d) Applying a known technique to a known device (method, or product)ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified,predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it foruse in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
	Each rationale is resolved using the Graham factual inquiries.


Claims 1-18 (method1) and 13-20 (method2) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) DOYLE et al.			2008/0.177.648, and 
(2) LERICK et al.			2016/0.117.785, and 
(3) MOYNIHAN			US 2016/0.148.318.

As for independent claims 1, DOYLE et al. discloses a method of administering a web service, the method comprising:
(a) defining a mishap for coverage by the parametric instrument, the mishap being identifiable and verifiable after occurrence;
{see Fig. 3, step 162 “Determine Application Payment and Penalty”, step 164 “Monitor Payment, penalty, and probability of breach for component services”} 

    PNG
    media_image1.png
    507
    383
    media_image1.png
    Greyscale


(b) determining when a trigger condition has taken place for which the mishap is applicable and confirming activation of the parametric instrument, the determining step being practiced by measuring a triggered operating parameter and identifying and confirming the trigger condition when the triggered operating parameter satisfies predetermined trigger criteria;

    PNG
    media_image2.png
    267
    451
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    236
    499
    media_image3.png
    Greyscale

(c) after determining the trigger condition and confirming the activation of the parametric instrument, processing a corresponding benefit,

    PNG
    media_image4.png
    171
    490
    media_image4.png
    Greyscale

wherein the mishap is associated with business interruption of a company, and wherein the trigger condition is defined as a predefined percentage drop in economic activity.

    PNG
    media_image5.png
    176
    449
    media_image5.png
    Greyscale

	
    PNG
    media_image3.png
    236
    499
    media_image3.png
    Greyscale

	The breach in service, service performance, would inherently produces a percentage drop in economic activity.
DOYLE et al. fairly teaches the claimed invention except for explicitly discloses the activation of the warranty coverage benefit to protect loss of income.
In a similar system for component-based system assessment, LERICK et al. is cited the general concept of activating the repair service warranty upon detecting of operation abnormal condition or issues.

	
    PNG
    media_image6.png
    203
    480
    media_image6.png
    Greyscale
	
	
    PNG
    media_image7.png
    372
    450
    media_image7.png
    Greyscale

	
    PNG
    media_image8.png
    428
    475
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    257
    450
    media_image9.png
    Greyscale

Note that on [0024], LERICK et al. discloses the feature of technology involvement and management with the system 100 as part of the system monitoring and management.  See “warranty claims for the components” in [0033].
Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the web service application system of DOYLE et al. asset by including warranty coverage due to abnormal condition (mishap) as taught by LERICK et al. for warranty benefit and restore the asset, as taught in [0025], [0026].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
DOYLE et al. /LERICK et al. fairly teaches the claimed invention except for explicitly discloses warranty coverage benefit to protect loss of income.
MOYNIHAN et al. is cited to teach the use of a warranty system to protect income of providers in the event of a loss of business (employment) [0014].

    PNG
    media_image10.png
    378
    450
    media_image10.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the web service application system of DOYLE et al. /LERICK et al. asset by including warranty to protect income of the subscriber in the event of loss of employment or salary as taught by MOYNIHAN et al. on [0014].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for independent claim 13, which has similar limitations as in claim 1 but with the additional feature of “scanning” the triggering data value, this is taught in LERICK et al. [0026] wherein optically scanning of barcodes of component or other features are used for inputting information into the system for monitoring purpose.
As for dep. claims 2-3 (part of 1 above) and respective dep. claim 14 (part of 13) above, which deals with a specific area of business activity, this is taught in DOYLE et al. /LERICK et al. /MOYNIHAN et al. in view of MOYNIHAN et al.’s teaching on [0014] which deals with a specific employment area such as a city, country, region, etc.  
As for dep. claims 4 (part of 1 above) and respective dep. claim 15 (part of 13) above, which deals with a specific distance around the company, i.e. 2-mile radius, this is taught in DOYLE et al. /LERICK et al. /MOYNIHAN et al. in view of MOYNIHAN et al.’s teaching on [0014] which deals with a specific employment area such as a city, country, region, etc. around the subscriber’s area which reads over a 2-mile radius circle.  

As for dep. claim 5 (part of 1 above) and respective dep. claim 16 (part of 13) above, which deals with a predefined drop in activity of 70-80%, this is taught in DOYLE et al. pars. [0077] which deals with a breach in service of A2 is 75% or 75% of the desired service.

    PNG
    media_image11.png
    96
    448
    media_image11.png
    Greyscale

As for dep. claim 6 (part of 1 above) and respective dep. claim 17 (part of 13) above, which deals with a relationship between the breach condition and the warranty value, this is taught in DOYLE et al. on [0052] and [0054] where the warranty value is shown.

    PNG
    media_image12.png
    350
    425
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    228
    425
    media_image13.png
    Greyscale

As for dep. claim 7 (part of 1 above) which deals with a probability of the triggering condition or breach, taught in DOYLE et al. on [0043].

    PNG
    media_image14.png
    187
    436
    media_image14.png
    Greyscale

As for dep. claim 8 (part of 1 above) which deals with a trigger scan, this is taught in As for independent claim 13, which has similar limitations as in claim 1 but with the additional feature of “scanning” the triggering data value, this is taught in LERICK et al. [0026] wherein optically scanning of barcodes of component or other features are used for inputting information into the system for monitoring purpose.
As for dep. claims 9-10 (part of 1 above) which deals with a trigger scan of the monitoring object, this is taught in LERICK et al. [0026] as cited above, and further in view of LERICK et al. [0033] which teaches the transmit of information (e.g., photos, videos, ) regarding the identified object and its warranties, therefore, the monitoring of the business activities such as traffic parameters and other parameters would have been obvious in view of the teachings of DOYLE et al. /LERICK et al. /MOYNIHAN et al.

    PNG
    media_image15.png
    248
    426
    media_image15.png
    Greyscale

As for dep. claim 11 (part of 1 above) which deals with a payout or benefit to the involved entity, this is taught or inherently included in LERICK et al. [033] “warranty claims for the component” or DOYLE et al. [0052] above or MOYNIHAN et al. [0014] “income due to a loss of employment”.
As for dep. claim 12 (part of 1 above) which discloses a relationship between the payout or benefit with the loss, this is taught in LERICK et al. abstract “(iii) remaining warranty terms for the component”, and [0023] which deals with “current warranty coverage” which appears to be a portion of the warranty amount based on the remaining time frame.  Similarly, the applying of the same ratio concept to “warranty coverage” as part of the degree/percentage of drop in economic activity would have been obvious as mere using similar comparison for proper compensation.  

As for independent claim 13, which has similar limitations as in claim 1 but with the additional feature of “scanning” the triggering data value, this is taught in LERICK et al. [0026] wherein optically scanning of barcodes of component or other features are used for inputting information into the system for monitoring purpose.
As for dep. claim 17 (part of 1 above) which deal with additional feature of “scanning” the data values for establishing the baseline, this is taught in LERICK et al. [0026] wherein optically scanning of barcodes of component or other features are used for inputting information into the system for monitoring purpose.
Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DOYLE et al. /LERICK et al. /MOYNIHAN et al. as applied to claims 1-17 above, and further in view of (4) MISRA, US (2016/0.148.224).
As for dep. claim 18 (part of 1 above) and respective dep. claim 20 (part of 13) above,  MISRA teaches the volume of credit card transactions indicates business activity in a specific area, see [0076] and [0119].

    PNG
    media_image16.png
    345
    582
    media_image16.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the web service application system of DOYLE et al./LERICK et al. /MOYNIHAN et al. by including the monitoring of credit card transactions in certain area as taught by MISRA for predicting consumer spending and plan revenue targets and business strategies, see [0119].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The use of a predefined drop in transaction volume for monitoring business activity would have been obvious in view of the teachings of DOYLE et al. /LERICK et al. /MOYNIHAN et al. 
As for dep. claim 19 (part of 1 above), which deals with a specific business area, this is taught in DOYLE et al. /LERICK et al. /MOYNIHAN et al. / MISRA in view of the teaching of MOYNIHAN et al. on [0014].
 
    PNG
    media_image10.png
    378
    450
    media_image10.png
    Greyscale

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6;30-4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAN D NGUYEN/Primary Examiner, Art Unit 3689